Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
15, 2019




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00495-CR


               VICTORIA MEDRANO GONZALES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1374645


                 MEMORANDUM                      OPINION

      Appellant Victoria Medrano Gonzales has signed and filed a written request
to withdraw her notice of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2